Citation Nr: 1724632	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-00 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatocellular cancer.


REPRESENTATION

Appellant represented by:	William Herren, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to August 1970, with service in Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In his December 2011 VA Form 9, substantive appeal, the Veteran requested a videoconference hearing; however, in August 2016 correspondence, his attorney withdrew the hearing request.

The Veteran also initiated (but did not perfect) an appeal challenging the earlier effective date for a 50 percent rating assigned for his service-connected posttraumatic stress disorder (PTSD).  As a November 2011 rating decision by the Houston, Texas RO granted the requested earlier date and assigned a 50 percent rating for PTSD from December 11, 2008, that issue is not before the Board.


FINDINGS OF FACT

1.  The Veteran currently has hepatitis C that is shown by competent medical evidence to be causally related to his service-connected PTSD with polysubstance abuse.

2.  The Veteran currently has hepatocellular cancer that is shown by competent medical evidence to be causally related to his service-connected hepatitis C.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C as secondary to the Veteran's service-connected PTSD with polysubstance abuse is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 

2.  Service connection for hepatocellular cancer as secondary to the Veteran's service-connected hepatitis C is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as this decision grant the benefits sought, there is no reason to belabor the impact of the VCAA since any notice defect or duty to assist omission is harmless.  

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 


Direct service connection may be granted only when a disability was not the result of a Veteran's abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301.  Although a substance abuse disability cannot be service-connected on the basis of its incurrence or aggravation in service, the law does not preclude a veteran from receiving compensation for a substance abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Specifically, claimants are only entitled to secondary service connection if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Such a benefit will only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran states that his hepatitis C and hepatocellular cancer are the result of his military service.  Specifically, he claims that both are due to his use of intravenous drugs which were used to alleviate the symptoms of his service-connected PTSD.  In December 2002 correspondence, he stated that he spent over 20 years abusing drugs and alcohol trying to forget about his time in Vietnam.  

The Veteran's service treatment records are silent for complaints, treatment, or diagnoses of hepatitis C or hepatocellular cancer.  Postservice, he received diagnosis of both hepatitis C and hepatocellular carcinoma.

In a November 2008 private opinion, the Veteran's treating physician noted that the Veteran's hepatitis C was "almost certainly contracted as a consequence of intravenous drug use while in the service in Vietnam" and that the Veteran otherwise has no risk factors for hepatitis C and that the Veteran's cancer is a consequence of his hepatitis C infection.  He also opined that there "certainly is an association between drug use in Vietnam and self-medicating for [PTSD]" and that it would be "somewhat reasonable that his hepatitis C, and therefore his hepatocellular carcinoma, to have a similar relationship to his service in Vietnam."  He concluded that if the Veteran did not serve in Vietnam, he "may well not have contracted either hepatitis C or hepatocellular carcinoma."

A September 2009 VA PTSD examination noted that the Veteran suppressed his PTSD symptoms with drugs and alcohol from the time he returned from Vietnam until 1987.  On December 2012 VA PTSD examination, the examiner opined that the Veteran's previous drug dependence and alcohol abuse were more likely than not related to his PTSD. During a July 2013 private psychiatric evaluation, the Veteran reported that he began using drugs in a heavy manner following service.  Initially, he started using alcohol, mainly beer, and marijuana.  He also reported a history of IV heroin use for two years, from 1971 to 1972.  As a consequence of the IV heroin use, he contracted hepatitis C.

In light of the above evidence, the Board finds that the Veteran's hepatitis C and hepatocellular cancer are, at least in part, the result of his intravenous drug use and that his history of substance abuse is secondary to his service-connected PTSD.  As such, his substance abuse, to include his intravenous drug use, does not constitute willful misconduct.  Therefore, service connection for hepatitis C as secondary to the service-connected PTSD with polysubstance abuse (now in remission), and service connection for hepatocellular cancer as secondary to the service-connected hepatitis C, is warranted and service connection for each is granted.  38 C.F.R.      §§ 3.303, 3.310; see also Allen, 237 F.3d at 1381.




ORDER

Service connection for hepatitis C, as secondary to service-connected PTSD, is granted.

Service connection for hepatocellular cancer, as secondary to service-connected hepatitis C, is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


